Order entered September 21, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00136-CV

                           JONATHAN LUCKETT, Appellant

                                             V.

                         SHARMEATRICE LUCKETT, Appellee

                    On Appeal from the 302nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-14-12976

                                         ORDER
       We GRANT appellant’s September 17, 2015 motion for an extension of time to file a

brief. Appellant shall file a brief by OCTOBER 21, 2015.


                                                   /s/     ELIZABETH LANG-MIERS
                                                           JUSTICE